DETAILED ACTION
In the response filed February 14, 2022, the Applicant amended claims 1, 8, and 15; and added claim 21.  Claims 1-21 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings were objected to for informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objection from the previous Office action.

The specification was objected to for informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objection from the previous Office action.

Applicant’s arguments for claims 1-21 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  Applicant argues that the claims are not directed to a judicial exception.  Examiner respectfully disagrees.
Applicant argues that the claims are patent eligible as they integrate a judicial exception into a practical application.  Examiner respectfully disagrees.  The specific problem (authorizing purchase automatically without additional user approval) is not a problem specifically arising in the technical field of computer-implemented business methods.  The fact that the automatic purchasing of items using points is executed on a networked system does not somehow automatically make problem unique to the realm of computer networks.  The fact that the determinations are made by a generic computer processor does not somehow automatically make the solution necessarily rooted in computer technology.  The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment.  This same problem would exist in non-computer environments, and the same solution would be appropriate – the claims here are merely detecting and receiving data, executing instructions received.  Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact.  Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.  
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.  Applicant’s arguments remain unpersuasive.
Applicant also argues that the claims are patent eligible as the claim language further recites “transmitting a notification to the customer indicating the reward points redeemed towards the purchase of the first item,” as it is similar to Example 42 in the USPTO’s Subject Matter Eligibility Examples.  Examiner respectfully disagrees.  Example 42 was found to be patent eligible as the claim recited a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.  Specifically, the additional elements recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Here, there is no conversion of non-standardized updated information into a standardized format.  There is also no generation and transmission of a message of updated information to all users connected over a network.  The claims here merely provide a notification to the user that a purchase was made using reward points. As such, the amended claims of the present application are not similar in any way to the claims found patent eligible in Example 42.  Applicant’s arguments remain unpersuasive.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 1-21 with respect to the 35 U.S.C. 103 rejection have been considered but are moot as they do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-7 and 21 are drawn to a method, claims 8-14 are drawn to a system, and claims 15-20 are drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 8 and 15) recites/describes the following steps:
“linking a stored data profile of a customer of a merchant with at least one reward account of the customer;”
“receiving an update corresponding to a changed value of reward points available for redemption, the reward points associated with the at least one reward account;” 
“updating the stored data profile of the customer with the changed value of reward points for redemption in response to the receiving;”
“in response to the updating, automatically accessing a list associated with the profile of the customer, wherein the list comprises at least one item to be purchased;”
“determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date when the value of reward points available for redemption exceeds a redemption value of the first item;” 
“based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item on the customer-specified date;” 
“based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer on the customer-specified date;” and 
“transmitting a notification to the customer indicating the reward points redeemed towards the purchase of the first item.”
These steps, under broadest reasonable interpretation, describe or set-forth using a user’s rewards to automatically redeem an item designated by the user, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a system, comprising: a memory for storing instructions; and a processor, communicatively coupled to the memory,” (claim 8); and “a non-transitory, tangible computer-readable device,” (claim 15).  
The requirement to execute the claimed steps/functions using “a system, comprising: a memory for storing instructions; and a processor, communicatively coupled to the memory,” (claim 8); and “a non-transitory, tangible computer-readable device,” (claim 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 9-14, and 16-21 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-21 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a system, comprising: a memory for storing instructions; and a processor, communicatively coupled to the memory,” (claim 8); and “a non-transitory, tangible computer-readable device,” (claim 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-7, 9-14, and 16-21 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-21 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8, 9, 13, 15, 16, 20, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2012/0271705 A1) in view of Peterson (US 2006/0205564 A1) and Tanaka (US 2020/0211045 A1).
Regarding claim 1, Postrel discloses a method for automatic redemption of available reward points, comprising: linking a stored data profile of a customer of a merchant with at least one reward account of the customer (Par. [0167], The user enters into the user computer 126 user information that includes reward account information for at least one reward program in which the user is previously enrolled; Par. [0170], Users may also add reward programs to their profile by selecting the Add a Rewards Program section 302, and then entering the required information including the name of the rewards program (from the drop down list 304)); 
receiving an update corresponding to a changed value of reward points available for redemption, the reward points associated with the at least one reward account (Par. [0173], if a user redeems reward points either through the exchange or directly with an issuer, then the number of reward points available for redemption will change and of course the value of the promotional wallet will change accordingly); 
updating the stored data profile of the customer with the changed value of reward points for redemption in response to the receiving (Par. [0173], The promotional wallet may be recalculated periodically or when any of these events may occur);
in response to the updating, automatically accessing a list associated with the profile of the customer, wherein the list comprises at least one item to be purchased (Par. [0162], customer’s wish list); and
transmitting a notification to the customer indicating the reward points redeemed towards the purchase of the first item (Par. [0203], confirmation of redemption transaction provided to the user).
Postrel does not explicitly disclose determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item on the customer-specified date; and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer on the customer-specified date.
Peterson teaches determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item (Par. [0117], Fig. 10B, automatic redemption triggered when points balance exceeds value of reward – current points balance exceeds first item on wish list); and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer (Par. [0117], Fig. 10C, automatic redemption triggered when points balance exceeds value of reward – current points balance exceeds first item on wish list; redemption of item for redemption value of the item).
Tanaka teaches determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date (Par. [0098], customer sets a target day for the purchase order processing to perform the automatic order processing for the specific day); based on the customer preference setting, determining that the value available for redemption exceeds the redemption value of the first item on the customer-specified date; and automatically purchasing the first item for the customer on the customer-specified date (Par. [0098], target day determined, amount needed for purchase is saved and automatic order processing performs the purchase on the specific day).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the automatic purchasing abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel and Peterson to include the automatic purchasing abilities of Tanaka to teach determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item on the customer-specified date; and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer on the customer-specified date, as a need exists to provide an accumulation system for users to reserve funds for desired purchase to motivate users (Tanaka, Par. [0016]).  An accumulation system to monitor user funds to trigger automatic purchases would enable a system to naturally encourage users.  In addition, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
Regarding claim 2, Postrel does not explicitly disclose wherein updating the stored data profile of the customer comprises: transmitting an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol get request message, simple object access protocol (SOAP) web service get request message, and representation state transfer (REST) web service get request message.  Peterson teaches wherein updating the stored data profile of the customer comprises: transmitting an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol get request message, simple object access protocol (SOAP) web service get request message, and representation state transfer (REST) web service get request message (Par. [0022], user downloads software application; Par. [0063], [0098], notifications are sent through the application).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, Postrel discloses further comprising: consolidating reward points from a plurality of reward accounts of the customer to determine the changed value of reward points available for redemption (Par. [0173], if a user redeems reward points either through the exchange or directly with an issuer, then the number of reward points available for redemption will change and of course the value of the promotional wallet will change accordingly).
Regarding claim 8, Postrel discloses a system, comprising: a memory for storing instructions; and a processor, communicatively coupled to the memory, configured to execute the instructions, the instructions when executed causing the processor to: link a stored data profile of a customer of a merchant with at least one reward account of the customer(Par. [0167], The user enters into the user computer 126 user information that includes reward account information for at least one reward program in which the user is previously enrolled; Par. [0170], Users may also add reward programs to their profile by selecting the Add a Rewards Program section 302, and then entering the required information including the name of the rewards program (from the drop down list 304)); 
receiving an update corresponding to a changed value of reward points available for redemption, the reward points associated with the at least one reward account (Par. [0173], if a user redeems reward points either through the exchange or directly with an issuer, then the number of reward points available for redemption will change and of course the value of the promotional wallet will change accordingly); 
updating the stored data profile of the customer with the changed value of reward points for redemption in response to the receiving (Par. [0173], The promotional wallet may be recalculated periodically or when any of these events may occur);
in response to the updating, automatically accessing a list associated with the profile of the customer, wherein the list comprises at least one item to be purchased (Par. [0162], customer’s wish list); and
transmitting a notification to the customer indicating the reward points redeemed towards the purchase of the first item (Par. [0203], confirmation of redemption transaction provided to the user).
Postrel does not explicitly disclose determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item on the customer-specified date; and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer on the customer-specified date.
Peterson teaches determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item (Par. [0117], Fig. 10B, automatic redemption triggered when points balance exceeds value of reward – current points balance exceeds first item on wish list); and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer (Par. [0117], Fig. 10C, automatic redemption triggered when points balance exceeds value of reward – current points balance exceeds first item on wish list; redemption of item for redemption value of the item).
Tanaka teaches determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date (Par. [0098], customer sets a target day for the purchase order processing to perform the automatic order processing for the specific day); based on the customer preference setting, determining that the value available for redemption exceeds the redemption value of the first item on the customer-specified date; and automatically purchasing the first item for the customer on the customer-specified date (Par. [0098], target day determined, amount needed for purchase is saved and automatic order processing performs the purchase on the specific day).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the automatic purchasing abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel and Peterson to include the automatic purchasing abilities of Tanaka to teach determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item on the customer-specified date; and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer on the customer-specified date, as a need exists to provide an accumulation system for users to reserve funds for desired purchase to motivate users (Tanaka, Par. [0016]).  An accumulation system to monitor user funds to trigger automatic purchases would enable a system to naturally encourage users.  In addition, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
Regarding claim 9, Postrel does not explicitly disclose wherein updating the stored data profile of the customer comprises: transmitting an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol get request message, simple object access protocol (SOAP) web service get request message, and representation state transfer (REST) web service get request message.  Peterson teaches wherein updating the stored data profile of the customer comprises: transmitting an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol get request message, simple object access protocol (SOAP) web service get request message, and representation state transfer (REST) web service get request message (Par. [0022], user downloads software application; Par. [0063], [0098], notifications are sent through the application).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, Postrel discloses further comprising: consolidating reward points from a plurality of reward accounts of the customer to determine the changed value of reward points available for redemption (Par. [0173], if a user redeems reward points either through the exchange or directly with an issuer, then the number of reward points available for redemption will change and of course the value of the promotional wallet will change accordingly).
Regarding claim 15, Postrel discloses a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: linking a stored data profile of a customer of a merchant with at least one reward account of the customer(Par. [0167], The user enters into the user computer 126 user information that includes reward account information for at least one reward program in which the user is previously enrolled; Par. [0170], Users may also add reward programs to their profile by selecting the Add a Rewards Program section 302, and then entering the required information including the name of the rewards program (from the drop down list 304)); 
receiving an update corresponding to a changed value of reward points available for redemption, the reward points associated with the at least one reward account (Par. [0173], if a user redeems reward points either through the exchange or directly with an issuer, then the number of reward points available for redemption will change and of course the value of the promotional wallet will change accordingly); 
updating the stored data profile of the customer with the changed value of reward points for redemption in response to the receiving (Par. [0173], The promotional wallet may be recalculated periodically or when any of these events may occur);
in response to the updating, automatically accessing a list associated with the profile of the customer, wherein the list comprises at least one item to be purchased (Par. [0162], customer’s wish list); and
transmitting a notification to the customer indicating the reward points redeemed towards the purchase of the first item (Par. [0203], confirmation of redemption transaction provided to the user).
Postrel does not explicitly disclose determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item on the customer-specified date; and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer on the customer-specified date.
Peterson teaches determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item (Par. [0117], Fig. 10B, automatic redemption triggered when points balance exceeds value of reward – current points balance exceeds first item on wish list); and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer (Par. [0117], Fig. 10C, automatic redemption triggered when points balance exceeds value of reward – current points balance exceeds first item on wish list; redemption of item for redemption value of the item).
Tanaka teaches determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date (Par. [0098], customer sets a target day for the purchase order processing to perform the automatic order processing for the specific day); based on the customer preference setting, determining that the value available for redemption exceeds the redemption value of the first item on the customer-specified date; and automatically purchasing the first item for the customer on the customer-specified date (Par. [0098], target day determined, amount needed for purchase is saved and automatic order processing performs the purchase on the specific day).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the automatic purchasing abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel and Peterson to include the automatic purchasing abilities of Tanaka to teach determining that a customer preference setting associated with the list indicates a redemption preference to automatically purchase a first item from the list on a customer-specified date when the value of reward points available for redemption exceeds a redemption value of the first item; based on the customer preference setting, determining that the value of reward points available for redemption exceeds the redemption value of the first item on the customer-specified date; and based on the determination that the value of reward points available for redemption exceeds the redemption value of the first item, automatically purchasing the first item using the reward points available for redemption for the customer on the customer-specified date, as a need exists to provide an accumulation system for users to reserve funds for desired purchase to motivate users (Tanaka, Par. [0016]).  An accumulation system to monitor user funds to trigger automatic purchases would enable a system to naturally encourage users.  In addition, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.
Regarding claim 16, Postrel does not explicitly disclose wherein updating the stored data profile of the customer comprises: transmitting an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol get request message, simple object access protocol (SOAP) web service get request message, and representation state transfer (REST) web service get request message.  Peterson teaches wherein updating the stored data profile of the customer comprises: transmitting an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol get request message, simple object access protocol (SOAP) web service get request message, and representation state transfer (REST) web service get request message (Par. [0022], user downloads software application; Par. [0063], [0098], notifications are sent through the application).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Postrel discloses further comprising: consolidating reward points from a plurality of reward accounts of the customer to determine the changed value of reward points available for redemption (Par. [0173], if a user redeems reward points either through the exchange or directly with an issuer, then the number of reward points available for redemption will change and of course the value of the promotional wallet will change accordingly).
Regarding claim 21, Postrel does not explicitly disclose wherein the notification is one of a push notification of a mobile device of the customer or an email message of the customer.  Peterson teaches wherein the notification is one of a push notification of a mobile device of the customer or an email message of the customer (Par. [0065], Claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3-5, 7, 10-12, 14, and 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US 2012/0271705 A1) in view of Peterson (US 2006/0205564 A1); Tanaka (US 2020/0211045 A1); and Joglekar et al. (US 2020/0126105 A1), hereinafter Joglekar.
Regarding claim 3, Postrel does not explicitly disclose wherein identifying a subset of items from the list comprises: determining a purchase cost for each item in the list; determining a number of reward points equivalent to the purchase cost for each item in the list; comparing the number of reward points equivalent to the purchase cost for each item in the list with the changed value of reward points available for redemption; and based on the comparison, selecting at least one item for which the number of reward points equivalent to the purchase cost is equal to or less than the changed value of reward points.
Joglekar teaches wherein identifying a subset of items from the list comprises: determining a purchase cost for each item in the list (Par. [0049]); determining a number of reward points equivalent to the purchase cost for each item in the list (Par. [0039], funding source can be the form of points; Par. [0041], user reaches a purchase goal – an accumulated amount from the funding source; activates wish list feature to purchase an item on the user’s wish list); comparing the number of reward points equivalent to the purchase cost for each item in the list with the changed value of reward points available for redemption; and based on the comparison, selecting at least one item for which the number of reward points equivalent to the purchase cost is equal to or less than the changed value of reward points (Par. [0058], customer creates goal for items to be purchased on wish list; Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, Postrel does not explicitly disclose wherein the approval indication from the customer has previously been received, the method further comprising: sending to the customer a notification message regarding the processing of the purchase and a number of reward points redeemed.  Joglekar teaches wherein the approval indication from the customer has previously been received, the method further comprising: sending to the customer a notification message regarding the processing of the purchase and a number of reward points redeemed (Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase; Par. [0049], amount of points used to complete purchase is shown to the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Postrel does not explicitly disclose wherein the sending comprises: sending the notification message in an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol post message, simple object access protocol (SOAP) web service post request message, and representation state transfer (REST) web service post request message.  Peterson teaches wherein the sending comprises: sending the notification message in an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol post message, simple object access protocol (SOAP) web service post request message, and representation state transfer (REST) web service post request message (Par. [0022], user downloads software application; Par. [0063], [0098], notifications are sent through the application).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, Postrel does not explicitly disclose wherein the list includes a merchant inventory item that has been automatically selected based on a purchase history of the customer, the customer preference setting provides a reward point value threshold, the changed value of reward points available for redemption meets or exceeds the reward point value threshold, and the merchant inventory item is the at least one item processed for purchase.
Joglekar teaches wherein the list includes a merchant inventory item that has been automatically selected based on a purchase history of the customer (Par. [0052], wish list recommendation based on purchase history), the customer preference setting provides a reward point value threshold (Par. [0058], customer creates goal for items to be purchased on wish list), the changed value of reward points available for redemption meets or exceeds the reward point value threshold (Par. [0039], funding source can be the form of points; Par. [0041], user reaches a purchase goal – an accumulated amount from the funding source; activates wish list feature to purchase an item on the user’s wish list), and the merchant inventory item is the at least one item processed for purchase (Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, Postrel does not explicitly disclose wherein identifying a subset of items from the list comprises: determining a purchase cost for each item in the list; determining a number of reward points equivalent to the purchase cost for each item in the list; comparing the number of reward points equivalent to the purchase cost for each item in the list with the changed value of reward points available for redemption; and based on the comparison, selecting at least one item for which the number of reward points equivalent to the purchase cost is equal to or less than the changed value of reward points.
Joglekar teaches wherein identifying a subset of items from the list comprises: determining a purchase cost for each item in the list (Par. [0049]); determining a number of reward points equivalent to the purchase cost for each item in the list (Par. [0039], funding source can be the form of points; Par. [0041], user reaches a purchase goal – an accumulated amount from the funding source; activates wish list feature to purchase an item on the user’s wish list); comparing the number of reward points equivalent to the purchase cost for each item in the list with the changed value of reward points available for redemption; and based on the comparison, selecting at least one item for which the number of reward points equivalent to the purchase cost is equal to or less than the changed value of reward points (Par. [0058], customer creates goal for items to be purchased on wish list; Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, Postrel does not explicitly disclose wherein the approval indication from the customer has previously been received, the method further comprising: sending to the customer a notification message regarding the processing of the purchase and a number of reward points redeemed.  Joglekar teaches wherein the approval indication from the customer has previously been received, the method further comprising: sending to the customer a notification message regarding the processing of the purchase and a number of reward points redeemed (Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase; Par. [0049], amount of points used to complete purchase is shown to the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Postrel does not explicitly disclose wherein the sending comprises: sending the notification message in an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol post message, simple object access protocol (SOAP) web service post request message, and representation state transfer (REST) web service post request message.  Joglekar teaches wherein the sending comprises: sending the notification message in an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol post message, simple object access protocol (SOAP) web service post request message, and representation state transfer (REST) web service post request message (Par. [0040], user downloads software application, notifications are sent through the application).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14, Postrel does not explicitly disclose wherein the list includes a merchant inventory item that has been automatically selected based on a purchase history of the customer, the customer preference setting provides a reward point value threshold, the changed value of reward points available for redemption meets or exceeds the reward point value threshold, and the merchant inventory item is the at least one item processed for purchase.
Joglekar teaches wherein the list includes a merchant inventory item that has been automatically selected based on a purchase history of the customer (Par. [0052], wish list recommendation based on purchase history), the customer preference setting provides a reward point value threshold (Par. [0058], customer creates goal for items to be purchased on wish list), the changed value of reward points available for redemption meets or exceeds the reward point value threshold (Par. [0039], funding source can be the form of points; Par. [0041], user reaches a purchase goal – an accumulated amount from the funding source; activates wish list feature to purchase an item on the user’s wish list), and the merchant inventory item is the at least one item processed for purchase (Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17, Postrel does not explicitly disclose wherein identifying a subset of items from the list comprises: determining a purchase cost for each item in the list; determining a number of reward points equivalent to the purchase cost for each item in the list; comparing the number of reward points equivalent to the purchase cost for each item in the list with the changed value of reward points available for redemption; and based on the comparison, selecting at least one item for which the number of reward points equivalent to the purchase cost is equal to or less than the changed value of reward points.
Joglekar teaches wherein identifying a subset of items from the list comprises: determining a purchase cost for each item in the list (Par. [0049]); determining a number of reward points equivalent to the purchase cost for each item in the list (Par. [0039], funding source can be the form of points; Par. [0041], user reaches a purchase goal – an accumulated amount from the funding source; activates wish list feature to purchase an item on the user’s wish list); comparing the number of reward points equivalent to the purchase cost for each item in the list with the changed value of reward points available for redemption; and based on the comparison, selecting at least one item for which the number of reward points equivalent to the purchase cost is equal to or less than the changed value of reward points (Par. [0058], customer creates goal for items to be purchased on wish list; Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Postrel does not explicitly disclose wherein the approval indication from the customer has previously been received, the method further comprising: sending to the customer a notification message regarding the processing of the purchase and a number of reward points redeemed.  Joglekar teaches wherein the approval indication from the customer has previously been received, the method further comprising: sending to the customer a notification message regarding the processing of the purchase and a number of reward points redeemed (Par. [0024], once goal has been reached, customer receives a notification to confirm wish list purchase; Par. [0049], amount of points used to complete purchase is shown to the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Postrel does not explicitly disclose wherein the sending comprises: sending the notification message in an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol post message, simple object access protocol (SOAP) web service post request message, and representation state transfer (REST) web service post request message.  Joglekar teaches wherein the sending comprises: sending the notification message in an application program interface (API) message over a secure network connection, wherein the API message is one of a hypertext transfer protocol post message, simple object access protocol (SOAP) web service post request message, and representation state transfer (REST) web service post request message (Par. [0040], user downloads software application, notifications are sent through the application).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user profile and reward account system of Postrel to include the software abilities of Joglekar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Greystoke et al. (US 2017/0011444 A1) discloses a system configured to communicate with a network, a processor coupled to the network interface, and a memory coupled to the processor.  The instructions, when executed, may cause the processor to automatically grab a selected product on behalf of the user.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621